Name: COUNCIL REGULATION (EC) No 3671/93 of 22 December 1993 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  trade;  tariff policy
 Date Published: nan

 No L 338/38 Official Journal of the European Communities 31 . 12. 93 COUNCIL REGULATION (EC) No 3671/93 of 22 December 1993 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania tional obligations ; whereas, to ensure the efficiency of a common administration on these quotas, there is no obstacle to authorizing Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission, and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and represented by the Benelux economic union, all transactions concerning the adminis ­ tration of the quantities drawn by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the agreements in the form of exchanges of letters concluded between the European Community, of the one part, and the Republic of Bulgaria, the Republic of Hungary, and Romania, of the other part, approved by Decisions 93/721 /EC ('), 93/723/EC (2) and 93/725/EC (3), the Community under ­ took to open tariff quotas subject to reduced customs duties for certain wines originating in the said countries ; whereas access to those quotas is confined to the wines in question accompanied by a document issued by a mutu ­ ally recognized official body certifying that the wines correspond to those covered by the agreement and originate in the countries concerned ; Whereas those quotas should be opened on an annual basis running from 1 January to 31 December ; Whereas it is necessary, in particular, to ensure for all the parties concerned equal and uninterrupted access to the said quotes and to ensure the uninterrupted application of the rate laid down for the quotas to all imports or re-imports into all Member States of the product meeting the conditions specified until the quotas have been used up ; Whereas the decision to open the tariff quotas should be taken by the Community in compliance with its interna ­ HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1994, and without prejudice to paragraph 2, the customs duties applicable on importation of the following products originating in Bulgaria, Hungary and Romania shall be suspended at levels and within the limits of tariff quotas as indicated with respect to each product : (a) Wines originating in Bulgaria : Order No CN Code (') Description (2) Volume of quota (hi) Quota duty (% basic) 09.7001 ex 2204 10 Quality sparkling wine, in containers holding not more than 1 100 60 2 litres 09.7003 ex 2204 21 Quality wine, including quality wine with a designation of 247 200 60 origin 09.7005 ex 220429 Quality wine, including quality wine with a designation of 118 000 60 origin, and wine obtained from grapes of the 'Gamza' vine variety designated and presented under that name or under the synonym 'kadarka' (') See Taric codes in the Annex. (2) Despite the rules for interpreting the combined nomenclature, the description of the products should be taken as a guide only, as the applicability of the preferential arrangements is determined, in the context of this Annex, by the scope of the CN codes. Where ex CN codes are mentioned the applicability of the preferential arrangements is determined on the basis of the CN code and the corresponding description , taken together. (') OJ No L 337, 31 . (2) OJ No L 337, 31 . 3) OJ No L 337, 31 . 12. 1993. 12. 1993 . 12. 1993 . 31 . 12. 93 Official Journal of the European Communities No L 338/39 (b) Wines originating in Hungary : Order No CN Code (') Description (2) Volume of quota (hi) Quota duty (% basic) 09.7007 ex 2204 29 Wine of fresh grapes 70 000 60 09.7009 ex 2204 10 Quality sparkling wine, in containers holding not more than 2 700 60 2 litres 09.7011 ex 2204 21 Quality wine, including wine of superior quality and quality 130 000 60 wine bearing the geographical indication Tokaj' and wine bearing the name Tajbor (') See the Taric codes in the Annex. (2) Despite the rules for interpreting the combined nomenclature, the description of the products should be taken as a guide only, as the applicability of the preferential arrangements is determined, in the context of this Annex, by the scope of the CN codes. Where ex CN codes are mentioned the applicability of the preferential arrangements is determined on the basis of the CN code and the corresponding description, taken together. (c) Wines originating tn Romania Order No CN Code (') Description (2) Volume of quota (hi) Quota duty (% basic) 09.7013 ex 2204 10 Wine of fresh grapes, including sparkling wine and liqueur 120 000 60 ex 2204 21 wine ex 2204 29 (') See the Taric codes in the Annex. (2) Despite the rules for interpreting the combined nomenclature, the description of the products should be taken as a guide only, as the applicability of the preferential arrangements is determined, in the context of this Annex, by the scope of the CN codes . Where ex CN codes are mentioned the applicability of the preferential arrangements is determined on the basis of the CN code and the corresponding description, taken together. 2. Admission under the tariff quotas referred to in paragraph 1 shall be confined to wines acompanied by a document VI 1 or an extract VI 2, completed in accordance with the provisions of Commission Regula ­ tion (EEC) No 3590/85. Document VI 1 must include in Box 15 one of the following endorsements, certified by the approriate Bulgarian, Hungarian or Romanian body : (a) quota No 09.7001 : 'This is to certify that the wine referred to in this document is a quality sparkling wine in accordance with Bulgarian legislation on wine-growing'. Gamza" vine variety designated and presented under that name or under the synonym "kadarka".' (d) quota No 09.7009 : This is to certify that the wine referred to in this document is a quality sparkling wine in accordance with Hungarian Law No 36/1970 on wine-growing and implementing Regulation No 40/ 1977 (MEM), as amended by Regulations No 7/1990 (FM) and No 23/1992 (FM).' (e) quota No 09.7011 : This is to certify that the wine referred to in this document is a quality wine, including wine of superior quality and quality wine bearing the geographical indication "Tokaj" and wine bearing the name "Tajbor" (country wine) in accordance with Hungarian Law No 36/1970 on wine-growing and implementing Regulation No 40/1977 (MEM), as amended by Regu ­ lations No 7/1990 (FM) and No 23/1992 (FM).' Furthermore, the wines in question shall remain subject to observance of the free-at-frontier reference prices. In order for these wines to benefit from the tariff quotas, Article 54 of Regulation (EEC) No 822/87 (') must be complied with. (b) quota No 09.7003 : This is to certify that the wine referred to in this document is a quality wine with a designation of origin in accordance with Bulgarian legislation on wine-growing.' (c) quota No 09.7005 : This is to certify that the wine referred to in this document is a quality wine with a designation of origin, in accordance with Bulgarian legislation on wine-growing, or a wine obtained from grapes of the (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1566/93 (OJ No L 154, 25. 6. 1993, p. 39). No L 338/40 Official Journal of the European Communities 31 . 12. 93 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 3 If an importer presents, in a Member State, a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regula ­ tion, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw from the tariff quota, by means of notification to the Commis ­ sion, a quantity corresponding to those needs. The drawing requests, with indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay. The drawings shall be granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the quota, allocation shall be made on a pro rata basis with respect to the requests. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993. For the Council The President J.-M. DEHOUSSE No L 338/4131 . 12. 93 Official Journal of the European Communities ANNEX Taric codes Order No CN codes Taric code 09.7001 ex 2204 10 2204 10 19*91 2204 10 90*91 09.7003 ex 2204 21 2204 21 25*94 2204 21 25*95 2204 21 25*99 2204 21 29*95 2204 21 29*96 2204 21 29*99 2204 21 35*11 2204 21 35*19 2204 21 35*94 2204 21 35*95 2204 21 35*96 2204 21 35*99 2204 21 39*11 2204 21 39*19 2204 21 39*94 2204 21 39*95 2204 21 39*96 2204 21 39*99 2204 21 49*19 2204 21 49*29 2204 21 49*91 2204 21 49*99 2204 21 59*19 2204 21 59*39 2204 21 59*91 2204 21 59*99 2204 21 90*10 2204 21 90*90 09.7005 ex 2204 29 2204 29 25 2204 29 29 2204 29 35 2204 29 39 2204 29 49*19 2204 29 49*39 2204 29 49*83 2204 29 49*90 2204 29 59*19 2204 29 59*39 2204 29 59*83 2204 29 59*90 2204 29 90*19 2204 29 90*90 09.7007 ex 2204 29 2204 29 25*91 2204 29 29*91 2204 29 35*91 2204 29 35*92 2204 29 35*93 2204 29 39*91 2204 29 39*92 2204 29 39*93 2204 29 49*19 2204 29 49*39 2204 29 59*19 2204 29 59*39 2204 29 90*19 09.7009 ex 2204 10 2204 10 19*91 m on*Qi Order No CN codes Taric code 09.7011 ex 2204 21 2204 21 25*94 2204 21 25*95 2204 21 25*99 2204 21 29*95 2204 21 29*96 2204 21 29*99 2204 21 35*11 2204 21 35*19 2204 21 35*94 2204 21 35*95 2204 21 35*96 2204 21 35*99 2204 21 39*11 2204 21 39*19 2204 21 39*94 2204 21 39*95 2204 21 39*96 2204 21 39*99 2204 21 49*19 2204 21 49*29 2204 21 49*91 2204 21 49*99 2204 21 59*19 2204 21 59*39 2204 21 59*91 2204 21 59*99 2204 21 90*10 2204 21 90*90 09.7013 ex 2204 10 2204 10 19*91 2204 10 19*99 2204 10 90*91 220410 90*99 ex 2204 21 2204 21 25*94 2204 21 25*95 2204 21 29*95 2204 21 29*96 2204 21 35*11 2204 21 35*19 2204 21 35*94 2204 21 35*95 2204 21 35*96 2204 21 39*11 2204 21 39*19 2204 21 39*94 2204 21 39*95 2204 21 39*96 2204 21 49*19 2204 21 49*29 2204 21 59*19 2204 21 59*39 2204 21 90*10 ex 2204 29 2204 29 25*91 2204 29 29*91 2204 29 35*91 2204 29 35*92 2204 29 35*93 2204 29 39*91 2204 29 39*92 2204 29 39*93 2204 29 49*19 2204 29 49*39 2204 29 59*19 2204 29 59*39 2204 29 90*19